Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FO RT LA U DER D A LE DIVISIO N

                            Case N o.18-cv-61117-BL O O M /V alIe


  STEVEN BEN TON A U BREY ,and                                      FILED BY                    D C.
                                                                                                 .

  B RIA N ED W A RD V O D ICK A,

          Plainti
                ys,                                                       02T 2i 2213
                                                                         STEVEN M.LARIMORE
                                                                          CLERK U.S.DIS'ECI
                                                                         S.D.OF Ftm ,F1:LAUD.
  D M AGA ZIN E PA RTN ER S,L.P.d/b/a
  D M AGAZINE;M AGAZINE
  LIM ITED PARTNERS,L.P.;ALLISON
  M EDIA,IN C.;JAM IE L.THOM PSON;
  RO BER T L.ERM A Tm GER,.    IR .;
  SCO TT RO BER T SA Y ER S;STEPH EN
  CHARLES SCHOETTM ER;ERIC
  V A U GH N M O Y E;D A LLA S POLICE
  D EPA RTM EN T;CITY OF D A LLA S;
  M ELW DA CHRISTINE URBINA;
  D A LLA S CO UN TY SH ERIFF'S
  D EPT.;DA LLA S CO UN TY,TEXA S;
  and DOES 1-10,a11whosetrue names
  are unknow n,

          De# ndants.


                  PLAINTIFFS'REOUEST FOR UNNECESSM W EXPENSES
                   INCURRED BY DEFENDANT ERIC VAUGH N M OYE'S
                      FAILURE TO W AIVE SERVICE O F SUM M ONS


        PlaintiffsStevenB.Aubrey CW ubrey'')andBrianE.VodickaCtvodickan),(collectively,
  tlplaintiffs''),requestthe llnnecessary expenses incurred when DefendantEric Vaughn M oye
  (tGM oye'') failed to waive service of summons,pursuantto FederalRule ofCivilProcedure
  4(d)(2)asfollows:
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 2 of 11




         On June 8,2018,Plaintiffs tendered,via email,a requestthatDefendantM oye waive
  service of a sllm m ons fo< this case. 'l'he em ail w as delivered to M oye's court coordinator,

  Bonnie Rivera and to his attorney,Dem ett'
                                           i Anastasiadis in compliance with FederalRule of

  CivilProcedtlre4(d)(1).SeeemailattachedasExhibitA.
         TheemailincludedacopyofanoticedatedJune8,2018,attachedasExhibitB,two(2)
  copiesofthewaiverform,and acopy oftheOriginalComplaint. Pursuantto Rule4(d)(1),the
  notice included information regarding consequences of waiving and not waiving service.A s

  stated in the notice, Plaintiffs forwarded a stamped self-addresses envelope in case M oye

  preferred toreturn a hard copy ofthewaiver.

         W hile the notice stated thatPlaintiffswererequired to giveM oye atleast30 daysto sign

  and retm'n the waiver,Plaintiffs did not indicate that 30 days would be the deadline so they

  followed up with an additionalemail,attached asExhibitC,to clarifythe 30 day deadline.

         Ofthethirteen(13)defendants,M oyewasoneoftwodefendantswho choseto beserved
  the sllm mons,incurring unnecessary expense in this case. Pursllant to FederalRule of Civil

  Procedlzre4(d)(2),Moyemustcoverthoseexpenses. Rule4(d)(2)stipulates:
         lfa defendant located within the United States fails,without good cause,to sign and
         return a w aiverrequested by a plaintifflocated within the United States,the courtm ustim pose
         on the defendant:(A)the expenses later incurred in making service;and (B)the reasonable
         expenses,including attorney'sfees,ofany m otion required to collectthoseserviceexpenses.

         Because M oye would notwaive service,lmnecessary expenseswere incurred including

  $80.00 to hire a constable to serve the snm monsand complainton M oye and $10.65 postage to
  deliverby m ailthesllmm onsand complaintto the constable. Seecopiesofthem oney orderfor

  the constable and the U SPS receipt,attached asE xEibit D .

         DefendantM oyeshould berequired to reim btlrsePlaintiffsexpensesof$90.65.


                                                   2
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 3 of 11




                                                  Respectfully sub itted,


                                                  By:
                                                          even Aubrey,Pro Se
                                                        2601 N W 3'2A ve
                                                        W ilton M anors,FL 33311
                                                        Telephone:(512)666-8004
                                                        defamationperse@gmail.com
                                                                  N

                                                  By:
                                                        Brian Vodickw Pro Se
                                                        2601 N W 3'dA ve
                                                        W ilton M anors,FL 33311
                                                        Telephone:(954)716-9375
                                                        defamationperse@gmail.com




                               CER TIFIC A TE O F SER V IC E

          lCERTIFY thaton October24,2018,Ifiled the foregoing doctlmentwith the Clerk of
  the Courtand trustthatthe foregoing docum entisbeing served thisday on a1lcounselorparties
  of record,either via transmission ofNotices ofElectronic Filing generated by CM /ECF or in
  som e other authorized m nnner for those counselor parties who are notauthorized to receive
  electronic NoticesofElectronic Filing.Therefore,the tmdersigned upon information and belief
  certisesthata11counselorpartiesofrecord willreceive acopy ofthesepapers.

  Via Facsim ile
  Stephen C.Schoettm er
  4305 W LoversLn
  Dall% ,TX 75209-2803
  (Te1.)(214)228-8792
  (Fax)(214)352-0662
  D EFENDANT PRo SE


                                                          Steve A ubrey




                                              3
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 4 of 11




                         E xhibit A
       Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 5 of 11
Gm ail-W aiverofSum mons                                 hops'
                                                             .//mailagoogle.com/mail/u/6?ik=aglco7zzb4&...




         M G mail                                  Vodi
                                                      cka&Aubrey<defamati
                                                                        onper
                                                                            se@gmai
                                                                                  l
                                                                                  .
                                                                                  com>
         W aiver of Sum m ons
         1 message

         B Vodicka <defamationperse@ gmail.com>                             Fri,Jun 8,2018 at7:01PM
         To:''
             Anastasiadis,Demetri''<Demetri.Anastasiadis@ oag.texas.gov>,Bonnie Rivera
         <brivera@ dallascouds.org>
           Please see attached.

           Steve Aubrey and Brian Vodicka




            ë. 5
               J2K
                une8Leher-Moye.pdf

            % 138K
              Waiver-pdf

            % 4ORIGINALCOMPLAINT.Pdf
               jvax




1of1                                                                                     10/24/18,10:08 AM
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 6 of 11




                         E xh ibit B
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 7 of 11




      June 8,2018
       Eric Vaughn Moye
       1645 Nob Hill
       Dallas,Texas 75208
             Re:    CivilCase No:18-CV-611I7-BLOO M-VALLE

      DearMr.Moye:

             A Iawsuithas been filed ajainstyou,orthe entity you represent,in the United
      States DistrictCourtSouthern DistrlctofFlorida,underthe num bershown above.A copy
      ofthe com plaintis attached.

             This is nota sum m ons,oran om cialnotice from the coud.ltis a requestthat,to
      avoid expenses,youwaive formalservice ofa summons by si
                                                            gninj and returning the
      enclosed waiver.To avoid these expenses,you m ust return the slgned waiver within
      (give atIeast30 days oratI
                               east60 days ifthe defendantisoutside anyjudicialdistrictof
      the United States)from the date shown below,which is the date this notice was sent.
      Two copies ofthe waiverform are attached and a stam ped,self-addressed envelope is
      being sentto you via first-class mailforreturning one copy ofthe waiver(should you
      preferto return a hard copy).You may keepthe othercopy.
             lf you return the signed waiver, Iwillfile it with the coud.The action w illthen
       proceed as i
                  fyou had been served on the date the waiveris filed,butno sum m ons w ill
      be served on you and you willhave 60 days from the date this notice is sent(see the
      date below)toanswerthecomplaint.
             Ifyou do notreturn the signed waiverwithin the time indi
                                                                    catedvIwillarrange to
      have the sum m ons and com plaintserved on you.And lwillask the courtto require you,
      orthe enti
               ty you represent,to pay the expenses ofmaking service.
            Please read the enclosed statem ent about the duty to avoid unnecessary
      expenses.Icertify thatthis requestis being sentto you on the date below.



       Date:June 8,2018                                 Js/Steven B.Aubrev
                                                        Steven B.Aubrey

                                                        /s/Brian E.Vodicka
                                                        Brian E.Vodicka
                                                        2601 NW 3* Ave.
                                                        W ilton Manors,FL 33311
                                                        Defamationperse@ gmail.com
                                                        Telephone:(954)716-9375
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 8 of 11




                         E xhibit C
        Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 9 of 11
G mail-Re:No:18-CV-61117-BLOOM -VALLE                   https'
                                                             .//mail.google.com/mail
                                                                                   /u/6?ik=aglco7zzb4&...




          M G m ail                               Vodi
                                                     cka&Aubrey<defamati
                                                                       onperse@gmai
                                                                                  l
                                                                                  .
                                                                                  com>
          R e:No:18-CW 61117-B LO O M -VA LLE
          1 message

          Vodicka& Aubrey<defamationperse@gmail.com>                     Thu,Jun21,2018at8:43 PM
          To:'Anastasiadis,Demetri'<Demetri.
                                           Anastasiadis@ oag.texas.gov>,DemetriAnastasiadis
          <Demetri.Anastasiadis@texasaqorneygeneral.gov>,BonnieRivera<brivera@dallascourts.org>

            D earM r.M oye:

            W hen the w aiverw as sentto you on June 8,2018,w e inadvertently did notput
            a restriction forthe date ofreturn. The letterand w aiverhave been m odified
            and indicate return w ithin 30 days ofthe originalJune 8,20 18 delivery date,
            should you decided to exercise youroption to w aive form alselwice.

            Sincerely,

            Steve A ubrey and Brian Vodicka




             2 attachm ents

             % June8Ietter-Moye.pdf
               54K

             % Waiver-pdf
               137K




1 of1                                                                                 10/24/18,10:19 AM
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 10 of 11




                         E xhib it D
Case 0:18-cv-61117-BB Document 109 Entered on FLSD Docket 10/24/2018 Page 11 of 11
                               @            @O   O O                  @               #   *



                  Paying youp bills should b# fast alld easy!Mith Mestern Union Pa
                  you can pay tkAlu nds of bzllel
                                                >s, zl>ilgdzl
                                                            :p utility, cpedit card
                  and auto companzes. To learn sore, vzslt bzllpayowuacoë t4day.
                  ;GT 325187 Loc 000114 9T 071818 $80.00 8QBOLLARS :#9 #0 CENTS
                    PA*b* *:
                    ..

                    O* * pe        R*0 m    r
                    P
                    Q
                    p
                    n
                    -Uz
                      R
                      .CN
                        r
                        oXn
                          Ya
                           E
                           eMR
                             y
                             .)X
                             (
                             2 >X
                               yœœmal
                                    :
                                    %Y
                                     œœ
                                     t
                                     - *
                                       ks
                                        @
                                        *M
                                       rxGtO
                                           wUo
                                           h
                                           # Fr
                                              $
                                              V
                                              Wje
                                                o-Mt
                                                  ..
                                                   U(
                                                    )
                                                    W
                                                    +**X
                                                    * rVœU*l
                                                           yFee
                                                             yyxo l
                                                                  S@
                                                                  j
                                                                  Mte
                                                                    1Dee.WEA
                                                                    j      )j
                                                                            T FN)*.H
                                                                            m.     and
                                                                                     (&VxNs
                                                                                     py   rovét
                    % F$Ie >:+ > % ro # M WWe< * * %1- Y $%.               *e . *>.LF*f>
                                                                 ..   .
                    e    ,ca91.* +y>+yK .
                          *        4 7 7 9 6 3 6 3 3 3 7                                      k




                                                                          1k?:i1;? 84h1

                                                                              Fina1
                                                                              Price
                               t
                               lshnM11-10.5'xl
                               61.
                                   (UlIi1 Pl
                                           -i(
                                             )
                                             ;e:$1.89)
                                             '
                               PH 2-Day              1                    $10,65
                                      (Domestic)
                                      (DAL-LAS, TX 75229)
                                      (%ei '           . z)
                                        Apected De1ivery Dattt
                                      (Hednesday 07/18/2018)                          .
                                      (USPS Tf-ackilhg j)
                                      (9505 5147 0628 8197 11.c
                                                              l'
                                                               t
                                                               b*11j
                                1rl 'ance          1         $0.00
                                    (lJp ' '' () inc1udecl)
                               P8 2-Dap            1        $10.65
                                   (Domestic)
                                                 !'
                                                  )(
                                        xqected I
                                                )elivel-v Dale)
                                      (Het
                                         lnesdap 07/18/2018)
                                      (U
                                       9S
                                        5P
                                         0S
                                          55Tcagkjng #) 1 1745 88)
                                             14/ :628 819'
                                   nsurance           1       $0.00
                                      (Up to $50.OU jnc1uded)
                               T()lal                                     .   .   8
                                                                          $21.08
                               11.
                                 1(
                                  .
                                  )1tl
                                     des up to $50 instlrc-
                                                          ince
                               Tey'
                                  .'
                                   t your 'tr'ackir
                                                  )g.nt-abe/' to 28777
                               (ZUSPS) ' to flet 1he 1atest s' tiilus.
                               Stalldard Message c '
                                                   tlI(1Da'
                                                          tilpa' tes may
                               al
                                .
                                )p1k'. h'ou may a1so visi1 ***.usr   aG.com
                               USPS Tracking c'r-ca11 1-800-222-1811.
